UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal Quarter ended March 31, 2011 Commission file number 000-52622 GREEN PLANET BIOENGINEERING CO. LIMITED (Exact Name of Registrant as Specified In Its Charter) DELAWARE 37-1532842 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19950 W. Country Club Drive, Suite 100, Aventura, FL (Address of Principal Executive Offices) (Zip Code) 1 (Registrant's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act NONE Securities registered pursuant to Section 12(g) of the Act: NONE (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d0 of the act.Yeso Noþ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þ No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in rule 12-b-2 of the Exchange Act.(Check One): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes: o No: þ The number of shares of common stock outstanding as of May 13, 2011 was 20,006,402. TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION Item 1 Condensed Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 (Audited) 1 Condensed Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 2 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 3 Notes to the Condensed Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures about Market Risk 10 Item 4 Controls and Procedures 10 PART II OTHER INFORMATION Item 1 Legal Proceedings 12 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3 Defaults upon Senior Securities 12 Item 4 Reserved 12 Item 5 Other Information 12 Item 6 Exhibits 12 SIGNATURES 13 i INTERIM FINANCIAL STATEMENTS The interim unaudited condensed financial statements have been prepared in accordance with generally accepted accounting principles in the United States for interim financial information and with the instructions for Securities and Exchange Commission (“SEC”) Form 10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended December 31, 2010. The condensed financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position as at March 31, 2011, and the results of its operations and cash flows for the three months ended March 31, 2011. The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results to be expected for future quarters or the full year ending December 31, 2011. FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934.These statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses.Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes,” “may,” “will,” “should,” “could,” “plans,” “estimates,” and similar language or negative of such terms.Our actual results may differ significantly from those projected in the forward-looking statements.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we do not know whether we can achieve positive future results, levels of activity, performance, or goals.Actual events or results may differ materially.We undertake no obligation to publicly release any revisions to theforward-looking statements or reflect events or circumstances taking place after the date of this document. ii PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS Green Planet Bioengineering Co., Ltd. Condensed Balance Sheets (Unaudited) (Stated in US dollars) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Prepaid expense and other receivables TOTAL CURRENT ASSETS/TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Current liabilities Trade payables $ $ Other payables and accrued liabilities Amount due to a related party TOTAL CURRENT LIABILITIES/TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Preferred stock : par value of $0.001 per share Authorized: 10,000,000 shares at March 31, 2011 and December 31, 2010 Issued and outstanding :0 shares at March 31, 2011 - - and December 31, 2010 Common stock : par value $0.001 per share Authorized : 250,000,000 shares at March 31, 2011 and December 31, 2010 Issued and outstanding : 20,006,402 shares at March 31, 2011 and December 31, 2010 Additional paid-in capital Retained earnings ) ) TOTAL SHAREHOLDERS’ EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See Notes to Consolidated Financial Statements 1 Green Planet Bioengineering Co Condensed Statements of Income and Comprehensive Income (Unaudited) (Stated in US dollars) Three Months ended March 31, Administrative expenses $ ) $ ) Other income - 90 Loss from continuing operations ) ) Income from discontinued operations - Net (loss) income $ ) $ STATEMENT OF COMPREHENSIVE INCOME Net (loss) income $ ) $ Other comprehensive income Unrealized foreign currency gain - Total comprehensive (loss) income $ ) $ Earnings per share based on net (loss) income - Basic $ ) $ - Diluted NA $ Weighted average number of shares outstanding : - Basic - Diluted See Notes to Consolidated Financial Statements 2 Green Planet Bioengineering Co., Ltd. Condensed Statements of Cash Flows (Unaudited) (Stated in US dollars) Three Months ended March 31 Cash flows from operating activities Net loss from continuing operations $ ) $ ) Net income from discontinued operations - Changes in operating assets and liabilities : Other payables - Amount due to a related party Net cash flows provided by operating activities - Cash flows from investing activities - - Cash flows from financing activities - - Discontinued operations Operating cashflows - Investing cashflows - ) Financing cashflows - Net cash flows provided by discontinuing operations - Effects of foreign currency translation - ) Net increase in cash and cash equivalents - Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosures for cash flow information: Continuing operations Cash paid for interest $
